Examiner’s Comments
Instant office action is in response to communication filed 3/16/2021.
Claims 1-3 and 5-6 are allowed

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Heungsoo Choi (Reg. No. 69282) on 7/21/2022.

The application has been amended as follows: 

1.	(Currently amended) A synchronization circuit comprising:
an enable signal generator configured to generate an enable signal; and
a synchronization unit included in an encryption circuit and located inside an S-box that performs a threshold implementation operation that calculates by dividing bits of an input signal into bits equal to or greater than the number of bits of the input signal, and configured to synchronize signals used in a threshold implementation operation process based on the generated enable signal,
wherein the enable signal generator comprises:
a flip-flop configured to receive a clock signal;
a first critical path replica circuit configured to receive an output signal of the flip-flop and provide the enable signal to a part of the synchronization unit; and
a second critical path replica circuit connected in series with the first critical path replica circuit and configured to provide the enable signal to a synchronization circuit different from a part of the synchronization circuit.

4. 	(Cancelled)
		

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “an enable signal generator configured to generate an enable signal; and a synchronization unit included in an encryption circuit and located inside an S-box that performs a threshold implementation operation that calculates by dividing bits of an input signal into bits equal to or greater than the number of bits of the input signal, and configured to synchronize signals used in a threshold implementation operation process based on the generated enable signal, wherein the enable signal generator comprises: a flip-flop configured to receive a clock signal; a first critical path replica circuit configured to receive an output signal of the flip-flop and provide the enable signal to a part of the synchronization unit; and a second critical path replica circuit connected in series with the first critical path replica circuit and configured to provide the enable signal to a synchronization circuit different from a part of the synchronization circuit.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Onouchi et al. (US 20070001734 A1) teaches “A low power consumption in a semiconductor integrated circuit device can be achieved by reducing a glitch power in a flip-flop. In a pulse-generator-incorporated auto-clock-gating flip-flop in which data latch is performed by using a pulsed clock, input data is latched based on an output of a dynamic XOR circuit, which is a comparator circuit, during a period when the pulsed clock is at a high level, and the dynamic XOR circuit is cut off during a period when the pulsed clock is at a low level.” but does not teach the indicated subject matter above.
Another art of record Deal et al. (US 20110285420 A1) teaches “An improvement in the security of a logic system by minimising observable features such as the power supply or electromagnetic radiation, so called, "side-channel attacks". Specifically, the present invention comprises a technique and methods for reducing the ability of an intruder to monitor the relationship between currents in the system and the data in the system through the use of a randomised clock wherein the clock eye diagram is closed and without significant reduction in maximum operating speed compared to the reduction in maximum operating frequency that occurs when using conventional means of additive jitter. A system where the clock eye diagram is completely closed is provably more secure than systems where the clock eye diagram is partially open.” but also does not teach the indicated subject matter above.
Another art of record YAMADA; Toshimi (US 20180088156 A1) teaches “A detection circuit, provided in a gamma buffer circuit that includes at least one transistor that receives the application of a first voltage and generates gradation voltages on the basis of a plurality of gamma voltages, includes: a first comparison circuit that compares the largest gamma voltage with a substrate potential of the transistor and outputs a first comparison result signal, a second comparison circuit that includes an inverter which is operable under a second voltage as a source voltage, compares a threshold voltage of the inverter with the substrate potential, and outputs a second comparison result signal; and a detection result output circuit for outputting a detection result showing if the voltage decrease or power discontinuity of the first voltage is occurring on the basis of the first comparison result signal and the second comparison result signal.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492